*288Opinion.—The learned judge proceeds to refer to the case of Kingston v. Pickins, 6 Tex., 99; but this case is distinctly distinguished from that, as the call for the one hundred acre tract, which is similar in this case, was presumably and reasonably intended to be rectangular in shape, which could not be the case from the field-notes made by surveyor in partition. And there is no evidence to identify the form and shape intended to be given this tract by ex. tvinsic facts, and we are of opinion that the judgment is not warranted by the evidence.
Facts existing at the time of the conveyance, and prior thereto, may be proved by parol evidence with a view of establishing a particular line as being the one contemplated by the parties, when by the terms of the deed such line is left uncertain. 3 Wash, on Beal Prop. (4th' ed.), p. 401, and authorities there cited. But such indulgence is not given to sales by sheriffs (execution sales) when the authority of the officer is limited by the law from which it is derived (Wooters v. Arledge, 51 Tex., 397), nor to tax sales (Wofford v. McKinna, 23 Tex., 44). But in a contract between individuals, if a latent ambiguity exists in the description of the land, parol evidence may be resorted to, to explain it and give effect to the intention of the parties. Wofford v. McKinna, supra. If, however, in the tax collector’s deed the description of the land be so uncertain and incomplete as to require the aid of extrinsic evidence, it is void (Wofford v. McKinna, supra), and it would seem that the rule applies alike to sheriffs’ deeds.
Beversed and remanded.